DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on December 16, 2021. Claims 1, 17, and 22 are currently amended; claims 9-11, 13-16, 20, 24-27, 29, and 33-34 are canceled; and claims 1-8, 12, 17-19, 21-23, 28 and 30-32 are pending and examined below.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 6, 8, 12, 17-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2014/0244163) in view of Williams et al. (U.S. 2013/0225282).
With regards to claim 1, Zhao teaches a computer-implemented method for determining candidate locations ([abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device) for a playability service ([0066] the user device 804 may be implemented as any of a game console), the method comprising: 
	obtaining, by one or more computing devices (Fig. 1; Fig. 2, 204; [abstract]), a plurality of location points (Fig. 1, candidate location points 114; [abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device); 
	filtering, by the one or more computing devices (Fig. 2, 210; Fig. 5; [abstract] One or more candidate locations are filtered out depending on whether they could have experienced the movement based on the map information), the plurality of location points to obtain a plurality of candidate location points based at least in part on a suitability of each of the location points for use in generating location-based application content ([abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device; [0004] The computing system may use the collected signals to calculate an estimated area in which a starting location of the user device is located at the first time, and may identify a plurality of candidate locations within the estimated area as potential starting locations; [0018] A plurality of candidate locations is identified within the estimated area. Each candidate location represents a potential starting location of the user device at the first time. One or more candidate locations are filtered out based on whether the candidate locations could have experienced the movement from the one or more candidate locations); 
 	generating, by the one or more computing devices, a candidate location dataset based on the plurality of candidate location points (Fig. 1; [0018] In one example embodiment, the received signals are used to determine an estimated starting location of the user device at a first time. An estimated area, within which a starting location of the user device is located at the first time, is determined based on the estimated starting location. A plurality of candidate locations is identified within the estimated area);
 	after generating the candidate location dataset based on the plurality of candidate location points (Fig. 1; [0018] In one example embodiment, the received signals are used to determine an estimated starting location of the user device at a first time. An estimated area, within which a starting location of the user device is located at the first time, is determined based on the estimated starting location. A plurality of candidate locations is identified within the estimated area), receiving, by the one or more computing devices, a request for one or more of the plurality of candidate location points ([0077] The map module 828 requests and receives map data 838 stored at the memory 826 of the server(s) 816 and may present map information 840 of the surrounding area at a display of the user device 804 where the user device 804 locates based on the map data 834; [0078] The candidate generation module 830 calculates the estimated starting location of the user device 804 based on the received signals from the signal sensor(s) 812, determines the estimated area within which the starting location of the user device 804 is located at the first time, and identifies a plurality of candidate locations within the estimated area);
 	providing, by the one or more computing devices, data associated with one or more of the plurality of candidate location points in response to the request (Fig. 1; Fig. 2, 214; Fig. 6, 608; [0078] The candidate generation module 830 calculates the estimated starting location of the user device 804 based on the received signals from the signal sensor(s) 812, determines the estimated area within which the starting location of the user device 804 is located at the first time, and identifies a plurality of candidate locations within the estimated area). However, Zhao does not specifically teach:
- 	suitability for one or more location-based games
- 	suitable for use in the one or more location-based games
Williams teaches mobile gaming, location determination, mobile devices and authentication [abstract]. Williams also teaches a computing device [0005] suitable for use in one or more location-based games ([0114] gaming services include single player games, multiplayer games, tournaments, and so on; [0117] a link between a device and a player (e.g., an entry in a database that identifies that a particular player is associated with a particular device). Such a process may include establishing a gaming account for a player (e.g., establishing an account into which a player may place money and/or from which a player may play games) …using a signed up device, when in an authorized location, …; [0233] a more refined location may be desired. For example, in some instances, an advertisement campaign may be based on a location of a user with respect to a merchant… As another example, a game may be offered to a group of people in a particular location, a tournament may be held in a particular location, collusion detection may use location of players in a multiplayer game as input; [0262] A gaming service may provide reasonable assurances that the customer is gaming in an approved area by using the capabilities that these geofences provide.  In some embodiments, customers may be able to play games (some or all games) if and only if they are physically inside a geofence, if an only if a last updated location (e.g., by a device authenticator service) shows that the device was last at an approved location, and so on; [0280] they may include personalized weather services and even location-based games). 

With regards to claim 3, the limitations are addressed above and Zhao teaches wherein the candidate location dataset is generated based at least in part on a score associated with suitability for use in generating location-based application content for each of the plurality of the candidate location points (Fig. 6, 604; [0058] At 604, the computing system calculates a confidence score of each of the plurality of candidate locations after each step. The confidence score measures a probability that a respective candidate location, such as the candidate location 114(p) would end or cross at one of the impossible locations 108; [0059] At 606, the computing system determines whether the confidence score for each candidate location is lower than a preset threshold. At 608, if the confidence score for the respective candidate location is lower than the preset threshold, the respective candidate location is filtered out as a potential starting location. If the confidence score for the respective candidate location is higher than the preset threshold, the respective candidate location is not filtered out and remains as a potential starting location; [0075] the confidence score of a current location result is calculated to determine whether the current location result is at an impossible location).

With regards to claim 4, the limitations are addressed above and Zhao teaches wherein the score is based on a number of visits to the location point ([0028] After determining the estimated area 110, the computing system selects or identifies a plurality of candidate locations 114(1)…114(p) within the estimated area 110, where p is a number of the candidate locations. The number of the candidate locations may be preset or calculated based on one or more factors including a configuration of the user device 104 such as a model of the user device 104 or a computing capability of the user device 104; [0036] the computing system may identify another one or more candidate locations 114 within the estimated area 110 if some candidate locations are filtered out, the number of identified another one or more candidate location may be equivalent to the filtered candidate locations). 

With regards to claim 6, the limitations are addressed above and Zhao teaches wherein the score is based on a signal used to prioritize the  (Fig. 1; [abstract] Map information of surrounding area that covers the estimated area is also obtained. One or more candidate locations are filtered out depending on whether they could have experienced the movement based on the map information; [0028] After determining the estimated area 110, the computing system selects or identifies a plurality of candidate locations 114(1)…114(p) within the estimated area 110, where p is a number of the candidate locations. The number of the candidate locations may be preset or calculated based on one or more factors including a configuration of the user device 104 such as a model of the user device 104 or a computing capability of the user device 104; [0036] the computing system may identify another one or more candidate locations 114 within the estimated area 110 if some candidate locations are filtered out, the number of identified another one or more candidate location may be equivalent to the filtered candidate locations).


With regards to claim 8, the limitations are addressed above and Zhao teaches wherein the candidate location dataset comprises, for each location point, geographic position data ([0001]; [0055] At 502, for each of the plurality of candidate locations, the computing system determines that, based on the map information of the surrounding area 106, whether the user device 104 could have experienced the movement 116 from the respective candidate location…The computing system monitors a later position of the user device 104 from the respective candidate location 114 along the movement 116, i.e. along the same direction and distance of the movement 116; [0064]), a location identifier ([abstract] An estimated area within which a starting location of the user device is located is determined based on one or more signals received from adjacent signal sources. A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device; [0004] A computing system to determine a starting location of the user device may reside at the user device, a remote server connected with the user device through a network, or a combination thereof. The computing system may use the collected signals to calculate an estimated area in which a starting location of the user device is located at the first time, and may identify a plurality of candidate locations within the estimated area as potential starting locations), and a score associated with suitability of the location point for use in generating location-based application content ([0058] At 604, the computing system calculates a confidence score of each of the plurality of candidate locations after each step. The confidence score measures a probability that a respective candidate location, such as the candidate location 114(p) would end or cross at one of the impossible locations 108; [0059] At 606, the computing system determines whether the confidence score for each candidate location is lower than a preset threshold. At 608, if the confidence score for the respective candidate location is lower than the preset threshold, the respective candidate location is filtered out as a potential starting location.  If the confidence score for the respective candidate location is higher than the preset threshold, the respective candidate location is not filtered out and remains as a potential starting location; [0075] The confidence score of a current location result is calculated to determine whether the current location result is at an impossible location. If the confidence score of the current location result is less than a threshold, the computing system may re-determine the current location of the user device).

With regards to claim 12, the limitations are addressed above and Zhao teaches wherein the plurality of candidate location points are determined for providing in response to the request based at least in part on player location ([abstract] An estimated area within which a starting location of the user device is located is determined based on one or more signals received from adjacent signal sources. A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device; [0004] A computing system to determine a starting location of the user device may reside at the user device, a remote server connected with the user device through a network, or a combination thereof. The computing system may use the collected signals to calculate an estimated area in which a starting location of the user device is located at the first time, and may identify a plurality of candidate locations within the estimated area as potential starting locations). 

With regards to claim 17, Zhao teaches one or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system ([0068] The memory 814 is an example of computer-readable media. Computer-readable media includes at least two types of computer-readable media, namely computer storage media and communications media), cause the computing system to perform operations, the operations comprising:
 	obtaining a plurality of location points (Fig. 1, candidate location points 114; Fig. 2, 204; [abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device); 
 	filtering the plurality of location points (Fig. 2, 210; Fig. 5; [abstract] One or more candidate locations are filtered out depending on whether they could have experienced the movement based on the map information) to obtain a plurality of candidate location points based at least in part on a suitability of each of the location points for use in generating location- based application content ([abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device; [0004] The computing system may use the collected signals to calculate an estimated area in which a starting location of the user device is located at the first time, and may identify a plurality of candidate locations within the estimated area as potential starting locations; [0018] A plurality of candidate locations is identified within the estimated area. Each candidate location represents a potential starting location of the user device at the first time. One or more candidate locations are filtered out based on whether the candidate locations could have experienced the movement from the one or more candidate locations); 
 	generating a candidate location dataset based on the plurality of candidate location points (Fig. 1; [0018] In one example embodiment, the received signals are used to determine an estimated starting location of the user device at a first time. An estimated area, within which a starting location of the user device is located at the first time, is determined based on the estimated starting location. A plurality of candidate locations is identified within the estimated area); 
 	after generating the candidate location dataset based on the plurality of candidate location points (Fig. 1; [0018] In one example embodiment, the received signals are used to determine an estimated starting location of the user device at a first time. An estimated area, within which a starting location of the user device is located at the first time, is determined based on the estimated starting location. A plurality of candidate locations is identified within the estimated area), receiving a request for one or more of the plurality of candidate location points ([0077] The map module 828 requests and receives map data 838 stored at the memory 826 of the server(s) 816 and may present map information 840 of the surrounding area at a display of the user device 804 where the user device 804 locates based on the map data 834; [0078] The candidate generation module 830 calculates the estimated starting location of the user device 804 based on the received signals from the signal sensor(s) 812, determines the estimated area within which the starting location of the user device 804 is located at the first time, and identifies a plurality of candidate locations within the estimated area); and 
 	providing data associated with one or more of the plurality of candidate location points in response to the request (Fig. 1; Fig. 2, 214; Fig. 6, 608; [0078] The candidate generation module 830 calculates the estimated starting location of the user device 804 based on the received signals from the signal sensor(s) 812, determines the estimated area within which the starting location of the user device 804 is located at the first time, and identifies a plurality of candidate locations within the estimated area). However, Zhao does not specifically teach:
- 	suitability for one or more location-based games
- 	suitable for use in the location-based game
Williams teaches mobile gaming, location determination, mobile devices and authentication [abstract]. Williams also teaches a computing device [0005] suitable for use in one or more location-based games ([0114] gaming services include single player games, multiplayer games, tournaments, and so on; [0117] a link between a device and a player (e.g., an entry in a database that identifies that a particular player is associated with a particular device). Such a process may include establishing a gaming account for a player (e.g., establishing an account into which a player may place money and/or from which a player may play games) …using a signed up device, when in an authorized location, …; [0233] a more refined location may be desired. For example, in some instances, an advertisement campaign may be based on a location of a user with respect to a merchant… As another example, a game may be offered to a group of people in a particular location, a tournament may be held in a particular location, collusion detection may use location of players in a multiplayer game as input; [0262] A gaming service may provide reasonable assurances that the customer is gaming in an approved area by using the capabilities that these geofences provide.  In some embodiments, customers may be able to play games (some or all games) if and only if they are physically inside a geofence, if an only if a last updated location (e.g., by a device authenticator service) shows that the device was last at an approved location, and so on; [0280] they may include personalized weather services and even location-based games). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the candidate locations taught by Zhao, to have included the location-based games as taught by Williams, to have achieved a system and method of providing one or more candidate locations filtered out 

With regard to claim 18, the media claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regards to claim 19, the limitations are addressed above and Zhao teaches wherein the score is based at least in part on one or more of:
 	a number of visits to the location point ([0028] After determining the estimated area 110, the computing system selects or identifies a plurality of candidate locations 114(1)…114(p) within the estimated area 110, where p is a number of the candidate locations. The number of the candidate locations may be preset or calculated based on one or more factors including a configuration of the user device 104 such as a model of the user device 104 or a computing capability of the user device 104; [0036] the computing system may identify another one or more candidate locations 114 within the estimated area 110 if some candidate locations are filtered out, the number of identified another one or more candidate location may be equivalent to the filtered candidate locations); 
 	a number of user generated photos captured of the location point; and 
 	a signal used to prioritize the location point for display in a geographic information system (Fig. 1; [abstract] Map information of surrounding area that covers the estimated area is also obtained. One or more candidate locations are filtered out depending on whether they could have experienced the movement based on the map information; [0028] After determining the estimated area 110, the computing system selects or identifies a plurality of candidate locations 114(1)…114(p) within the estimated area 110, where p is a number of the candidate locations. The number of the candidate locations may be preset or calculated based on one or more factors including a configuration of the user device 104 such as a model of the user device 104 or a computing capability of the user device 104; [0036] the computing system may identify another one or more candidate locations 114 within the estimated area 110 if some candidate locations are filtered out, the number of identified another one or more candidate location may be equivalent to the filtered candidate locations).

With regards to claim 32, the limitations are addressed above and Zhao teaches wherein the candidate locations are playable locations ([0066] The user device 804 may be implemented as any of a variety of computing devices including a game console) determined based on a player’s position ([0001]; [0055] At 502, for each of the plurality of candidate locations, the computing system determines that, based on the map information of the surrounding area 106, whether the user device 104 could have experienced the movement 116 from the respective candidate location…The computing system monitors a later position of the user device 104 from the respective candidate location 114 along the movement 116, i.e. along the same direction and distance of the movement 116; [0064]).






	Claims 2, 5, 21-23, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2014/0244163) in view of Williams et al. (U.S. 2013/0225282) and further in view of Memon (U.S. 2016/0191637).
With regard to claim 2, the limitations are addressed above. However, Zhao does not specifically teach:
- 	wherein the request is received via an application programming interface call
Memon teaches a first user device associated with a first user, location data representing a current physical location of the first user [abstract]. Memon also teaches wherein the request is received via an application programming interface call ([0023] In one embodiment, a user device (e.g. 104A) may execute a user application (e.g. 105A) allowing a user 102A of the user device 104A to interact with the social networking system 130…In an embodiment, the user application 105A is a special-purpose client application (e.g., Facebook for iPhone or iPad, etc.), and in an embodiment the user application 105A is the native platform or operating system of the user device 104A, such as Windows.RTM., Mac OSX.RTM., iOS.RTM., or ANDROID.TM., which may utilize an Application Programming Interface (API) to directly interface with the social networking system 130 through API request server 125; [0046] For example, location services module 129 utilizes an application programming interface (API) to transmit the address to a third party shopping or delivery platform 150). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the candidate locations as taught by Zhao and the location-based games as taught by Williams, to sharing location data in real-time and application programming interface call as taught by Memon, to have achieved a system and method of providing one or more candidate locations filtered out depending on whether they could have experienced the movement based on the map information.

With regard to claim 5, the limitations are addressed above. Zhao teaches wherein the candidate location dataset is generated based at least in part on a score of the candidate location points (Fig. 6, 604; [0058] At 604, the computing system calculates a confidence score of each of the plurality of candidate locations after each step. The confidence score measures a probability that a respective candidate location, such as the candidate location 114(p) would end or cross at one of the impossible locations 108; [0059] At 606, the computing system determines whether the confidence score for each candidate location is lower than a preset threshold. At 608, if the confidence score for the respective candidate location is lower than the preset threshold, the respective candidate location is filtered out as a potential starting location. If the confidence score for the respective candidate location is higher than the preset threshold, the respective candidate location is not filtered out and remains as a potential starting location; [0075] the confidence score of a current location result is calculated to determine whether the current location result is at an impossible location), wherein the score is based on a number of visits to the location point ([0028] After determining the estimated area 110, the computing system selects or identifies a plurality of candidate locations 114(1)…114(p) within the estimated area 110, where p is a number of the candidate locations. The number of the candidate locations may be preset or calculated based on one or more factors including a configuration of the user device 104 such as a model of the user device 104 or a computing capability of the user device 104; [0036] the computing system may identify another one or more candidate locations 114 within the estimated area 110 if some candidate locations are filtered out, the number of identified another one or more candidate location may be equivalent to the filtered candidate locations). However, Zhao does not specifically teach:
- 	of user generated photos 
Memon teaches a first user device associated with a first user, location data representing a current physical location of the first user [abstract]. Memon also teaches user generated photos captured of the location point ([0028] In certain embodiments, images or videos including or depicting users of the social networking system 130 may be "tagged" with identification information of those users; [0031] being tagged in photos with another user, etc.; [0032] Additional examples of interactions with objects on the social networking system 130 included in the action log 148 include logging in to the social networking system 130, commenting on a photo album; [0033] upload a photograph on behalf of a user, etc.; [0034] Examples of social networking content items include suggested connections or suggestions to perform other actions, media provided to or maintained by the social networking system 130 (e.g., pictures, videos)). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the candidate locations as taught by Zhao and the location-based games as taught by Williams, to have included the user generated photos as taught by Memon, to have achieved a system and method of providing one or more candidate locations filtered out depending on whether they could have experienced the movement based on the map information.

With regard to claim 21, the limitations are addressed above and Zhao teaches wherein upon receipt of the data associated with the one or more of the plurality of candidate location points (Fig. 1, candidate location points 114; [abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device). However, Zhao does not specifically teach: 
- 	the application programming interface call is received from a API on a user device, the API being invoked by a software application also installed on the device, wherein the API functions to provide the data to the software application for use in the software application
Memon teaches a first user device associated with a first user, location data representing a current physical location of the first user [abstract]. Memon also teaches the application programming interface call is received from a API on a user device ([0023] the user application 105A is the native platform or operating system of the user device 104A, such as Windows.RTM., Mac OSX.RTM., iOS.RTM., or ANDROID.TM., which may utilize an Application Programming Interface (API) to directly interface with the social networking system 130 through API request server 125; [0027] To provide these functionalities, the embodiment of the social networking system 130 includes an API request server 125; [0033] The API request server 125 allows external systems (e.g., an external application 150 of external server 115, and/or user applications 105A of user devices 104A-104N) to access information from or transmit information to the social networking system 130 by issuing API calls. For example, a system (e.g. external application 150) may send an API request to the social networking system 130 via the network 121 to publish a story on behalf of a user, request information about a user (after having been given permission to do so by the user), upload a photograph on behalf of a user, etc. API requests are received at the social networking system 130 by the API request server 125, which then processes the request by performing actions sought by the API requests, determining appropriate responses to the API requests, and transmitting back these responses back to the requesting application 150 via the network 121; [0046] For example, location services module 129 utilizes an application programming interface (API) to transmit the address to a third party shopping or delivery platform 150), the API being invoked by a software application also installed on the device ([0029] In some embodiments the web server 123 (additionally or alternately) utilizes a message server 124 (e.g., a dedicated server end station, a dedicated software application, etc.) to communicate with the user devices 104A-104N; [0046] For example, location services module 129 utilizes an application programming interface (API) to transmit the address to a third party shopping or delivery platform 150; [0094]), wherein the API functions to provide the data to the software application for use in the software application ([0029] In some embodiments the web server 123 (additionally or alternately) utilizes a message server 124 (e.g., a dedicated server end station, a dedicated software application, etc.) to communicate with the user devices 104A-104N; [0046] For example, location services module 129 utilizes an application programming interface (API) to transmit the address to a third party shopping or delivery platform 150; [0094]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter 

With regards to claim 22, Zhao teaches a computer-implemented method for obtaining candidate locations for use on a user device (Fig. 1, candidate location points 114; Fig. 2, 204; [abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device), the user device being configured to communicate with a remote data provider ([0004] a remote server connected with the user device through a network), the remote data provider being configured to obtain a plurality of location points (Fig. 1, candidate location points 114; Fig. 2, 204; [abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device), to filter the plurality of location points (Fig. 2, 210; Fig. 5; [abstract] One or more candidate locations are filtered out depending on whether they could have experienced the movement based on the map information) to obtain a plurality of candidate location points based at least in part on a suitability of each of the location points for use in generating location-based application content ([abstract] A plurality of candidate locations is identified within the estimated area as the potential starting location of the user device; [0004] The computing system may use the collected signals to calculate an estimated area in which a starting location of the user device is located at the first time, and may identify a plurality of candidate locations within the estimated area as potential starting locations; [0018] A plurality of candidate locations is identified within the estimated area. Each candidate location represents a potential starting location of the user device at the first time. One or more candidate locations are filtered out based on whether the candidate locations could have experienced the movement from the one or more candidate locations), and to generate a candidate location dataset based on the plurality of candidate location points (Fig. 1; [0018] In one example embodiment, the received signals are used to determine an estimated starting location of the user device at a first time. An estimated area, within which a starting location of the user device is located at the first time, is determined based on the estimated starting location. A plurality of candidate locations is identified within the estimated area), the method comprising: 
 	invoking, by the software application, to request one or more of the plurality of candidate location points from the remote data provider ([0004] A computing system to determine a starting location of the user device may reside at the user device, a remote server connected with the user device through a network, or a combination thereof. The computing system may use the collected signals to calculate an estimated area in which a starting location of the user device is located at the first time, and may identify a plurality of candidate locations within the estimated area as potential starting locations); 
 	receiving, data associated with one or more of the plurality of candidate location points from the remote data provider ([0077] The map module 828 requests and receives map data 838 stored at the memory 826 of the server(s) 816 and may present map information 840 of the surrounding area at a display of the user device 804 where the user device 804 locates based on the map data 834; [0078] The candidate generation module 830 calculates the estimated starting location of the user device 804 based on the received signals from the signal sensor(s) 812, determines the estimated area within which the starting location of the user device 804 is located at the first time, and identifies a plurality of candidate locations within the estimated area); and 
 	providing, the data associated with one or more of the plurality of candidate location points for use in the software application (Fig. 1; Fig. 2, 214; Fig. 6, 608; [0078] The candidate generation module 830 calculates the estimated starting location of the user device 804 based on the received signals from the signal sensor(s) 812, determines the estimated area within which the starting location of the user device 804 is located at the first time, and identifies a plurality of candidate locations within the estimated area). 
location-based games. Williams teaches a computing device [0005] suitable for use in one or more location-based games ([0114] gaming services include single player games, multiplayer games, tournaments, and so on; [0117] a link between a device and a player (e.g., an entry in a database that identifies that a particular player is associated with a particular device). Such a process may include establishing a gaming account for a player (e.g., establishing an account into which a player may place money and/or from which a player may play games) …using a signed up device, when in an authorized location, …; [0233] a more refined location may be desired. For example, in some instances, an advertisement campaign may be based on a location of a user with respect to a merchant… As another example, a game may be offered to a group of people in a particular location, a tournament may be held in a particular location, collusion detection may use location of players in a multiplayer game as input; [0262] A gaming service may provide reasonable assurances that the customer is gaming in an approved area by using the capabilities that these geofences provide.  In some embodiments, customers may be able to play games (some or all games) if and only if they are physically inside a geofence, if an only if a last updated location (e.g., by a device authenticator service) shows that the device was last at an approved location, and so on; [0280] they may include personalized weather services and even location-based games). Therefore, it would have been obvious to have included the location-based games as taught 
- 	in a software application installed
- 	an API installed on the user device
- 	by the API
Memon teaches a first user device associated with a first user, location data representing a current physical location of the first user [abstract]. Memon also teaches a software application installed ([0029] In some embodiments the web server 123 (additionally or alternately) utilizes a message server 124 (e.g., a dedicated server end station, a dedicated software application, etc.) to communicate with the user devices 104A-104N; [0046] For example, location services module 129 utilizes an application programming interface (API) to transmit the address to a third party shopping or delivery platform 150; [0094]), as well as an API installed on the user device ([0023] the user application 105A is the native platform or operating system of the user device 104A, such as Windows.RTM., Mac OSX.RTM., iOS.RTM., or ANDROID.TM., which may utilize an Application Programming Interface (API) to directly interface with the social networking system 130 through API request server 125; [0027] To provide these functionalities, the embodiment of the social networking system 130 includes an API request server 125; [0033] The API request server 125 allows external systems (e.g., an external application 150 of external server 115, and/or user applications 105A of user devices 104A-104N) to access information from or transmit information to the social networking system 130 by issuing API calls. For example, a system (e.g. external application 150) may send an API request to the social networking system 130 via the network 121 to publish a story on behalf of a user, request information about a user (after having been given permission to do so by the user), upload a photograph on behalf of a user, etc. API requests are received at the social networking system 130 by the API request server 125, which then processes the request by performing actions sought by the API requests, determining appropriate responses to the API requests, and transmitting back these responses back to the requesting application 150 via the network 121; [0046] For example, location services module 129 utilizes an application programming interface (API) to transmit the address to a third party shopping or delivery platform 150). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the candidate locations as taught by Zhao and the location-based games as taught by Williams, to sharing location data in real-time and application programming interface call as taught by Memon, to have achieved a system and method of providing one or more candidate locations filtered out depending on whether they could have experienced the movement based on the map information.



With regard to claim 28, the method claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 30, the limitations are addressed above. However, Zhao does not specifically teach: 
- 	wherein the candidate locations are determined based at least in part on developer feedback
Memon teaches a first user device associated with a first user, location data representing a current physical location of the first user [abstract]. Memon also teaches wherein the candidate locations are determined based at least in part on developer feedback ([0039] In one embodiment, users are able to provide feedback on actions of other users/entities. As a result, actions are also viewed as objects that may be acted upon; [0041] Additionally, location services module 129 may utilize graph 200 to share profile information with a third party service or to determine location suggestions, e.g., based upon user feedback, preferences, check-ins, etc. as described herein). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the candidate locations as taught by Zhao and the location-based games as taught by Williams, to have included developer feedback as taught by Memon, to have achieved a system and method of providing one or more 

With regard to claim 31, the limitations are addressed above. However, Zhao does not specifically teach: 
- 	wherein the developer feedback is indicative of application type
Memon teaches a first user device associated with a first user, location data representing a current physical location of the first user [abstract]. Memon also teaches wherein the developer feedback is indicative of application type ([0039] In one embodiment, users are able to provide feedback on actions of other users/entities. As a result, actions are also viewed as objects that may be acted upon; [0041] Additionally, location services module 129 may utilize graph 200 to share profile information with a third party service or to determine location suggestions, e.g., based upon user feedback, preferences, check-ins, etc. as described herein). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the candidate locations as taught by Zhao and the location-based games as taught by Williams, to have included developer feedback as taught by Memon, to have achieved a system and method of providing one or more candidate locations filtered out depending on whether they could have experienced the movement based on the map information.





	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2014/0244163) in view of Williams et al. (U.S. 2013/0225282) and further in view of Lee et al. (U.S. 2014/0200034).
With regard to claim 7, the limitations are addressed above and Zhao teaches wherein the plurality of location points are filtered (Fig. 2, 210; Fig. 5; [abstract] One or more candidate locations are filtered out depending on whether they could have experienced the movement based on the map information). However, Zhao does not specifically teach: 
- 	based at least in part on a blacklist
Lee teaches a method of providing positional information at a mobile terminal [abstract]. Lee also teaches based at least in part on a blacklist ([0074] Referring to FIG. 4, as shown in operation 410, the database configuring apparatus determines if a service set identifier (SSID) of a WiFi AP includes a predetermined and/or desired keyword.  In various embodiments, the database configuring apparatus may store, as a blacklist, information associated with a WiFi AP having an SSID including a predetermined keyword among the collected WiFi AP information.  When a WiFi AP corresponding to the blacklist is found in operation 410, the database configuring apparatus may remove information associated with the found WiFi AP from the collected WiFi AP information; [0079]). Therefore, it would .


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection set forth in the rejection.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171